Citation Nr: 1126769	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-03 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include as secondary to residuals of a right ankle sprain.

2.  Entitlement to an increased (compensable) rating for residuals of a right ankle sprain prior to July 2, 2008.

3.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle sprain since July 2, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in which the RO granted entitlement to service connection for residuals of a right ankle sprain and assigned a zero percent disability rating effective March 13, 2006, and denied entitlement to service connection for a left foot disorder.  In an August 2008 rating decision, the RO assigned a 10 percent disability rating for the right ankle disorder effective July 2, 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his January 2007 notice of disagreement, the Veteran asserted that Ms. Gate (who is a VA physician assistant and not as a doctor as the appellant claims) had said that his left foot disorder was related to his service-connected right ankle disorder.  A lay person's account of what a physician assistant purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The RO should advise the claimant that he may submit a statement from a medical professional, such as a doctor or a physician assistant relating his left foot disorder to his service-connected right ankle disorder.

The Veteran submitted a partial copy of a Social Security Administration decision showing that he was granted disability benefits in part due to his right ankle disorder.  The RO must obtain records from the Social Security Administration.

In his January 2007 notice of disagreement, the Veteran reported that he had been treated for his left foot disorder at the Durham VA Medical Center for at least the past ten years.  The RO obtained records from that facility for the period up to April 2004 and from June 2006 to October 2007.  The RO should attempt to obtain all records from the Durham VA Medical Center relating to ankle and foot treatment from April 2004 to June 2006 and from November 2007 to the present.

Given the passage of time since the last VA examination in July 2008 as to the right ankle disorder, another examination is necessary.  Also, in light of the fact that there will be additional evidence obtained pursuant to the remand, the new examiner should render an opinion on any relationship between a left foot disorder and the service-connected right ankle disorder. 

Accordingly, the case is REMANDED for the following action:

1.   The RO should ask the Veteran to identify all treatment for his right ankle disorder and left foot disorder since January 2007.  The RO should advise the claimant that he may submit a statement from a medical professional, such as a doctor or a physician assistant relating his left foot disorder to his service-connected right ankle disorder.  Regardless of the appellant's response, the RO should attempt to obtain all VA treatment records related to a foot or ankle disorder from the Durham VA Medical Center April 2004 to June 2006 and from November 2007 to the present.  Any obtained records should be associated with the Veteran's claims file.

2.  The RO should attempt to obtain all records from the Social Security Administration related to the Veteran's disability claim.  Any obtained records should be associated with the Veteran's claims file.

3.  Thereafter, the Veteran should be afforded a VA examination.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating ankle disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to residuals of a right ankle sprain.  The examiner should opine on  whether it is at least as likely as not, i.e., is there a 50 percent or greater probability, that any current foot disorder, to include left pes planus, was caused or aggravated by the Veteran's service-connected residuals of a right ankle sprain.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Thereafter, the RO must readjudicate the issues on appeal.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


